DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 09/07/2022 has been entered.  Claims 1-6 remain(s) pending in the application.  Applicant's response is in regards to the rejections previously set forth in the Non-Final Office Action mailed 07/25/2022, hereinafter NFOA.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
In response to applicant’s arguments with respect to claim 1 regarding WO 2018/198535 A1, hereinafter Asahara, failing to disclose “the primary pressure is supplied to the first chamber (via line (64-66)), the secondary pressure is supplied to the fourth chamber (via line (64)), and a pressurized fluid is taken out from the fourth chamber (via line (68))”, the examiner respectfully disagrees.  The examiner, in the NFOA, identified the first (92a), second (92b), third (88b) and fourth (88a) chambers in Asahara. The applicant argued that the first (92a) and fourth (88a) chambers are both provided with fluid of the same pressure (as both chambers are connected to line (64/66)) and therefore failing the claim limitation ‘primary pressure to first (92a) and secondary pressure to fourth (88a).  The applicant further argued that the secondary pressure is ‘boosted’.  In response, the claim language has not limited/described the primary/secondary pressures.  The ‘boosted’ language to which the applicant is referring is disclosed in the applicant’s specification.  However, in accordance with MPEP 2164.08, the claims are to be “interpreted in light of the specification does not mean that everything in the specification must be read into the claims”.  Therefore, any pressure may be applied to the first and fourth chambers, even if they are the same.  Therefore, the identified chambers of the claimed device by the examiner are proper.  Furthermore, the applicant’s preamble “a pressure-booster output stabilizer connected to a fluid pressure booster that outputs a predetermined secondary pressure from a primary pressure, comprising:” need not further limit the scope of the claims in accordance with MPEP 2111.02.  Stated another way, the italicized portion of the preamble carries no patentable weight.  If the applicant wishes to include the ‘fluid pressure booster’ as well as the ‘secondary, primary pressures’ associated therewith, the applicant needs to positively claim them.  A way the applicant may do so may be: “a fluid device comprising a fluid pressure booster and a pressure-booster output stabilizer, wherein a primary pressure is applied to the fluid pressure booster and a higher boosted secondary pressure is outputted therefrom, wherein the pressure-booster output stabilizer comprising… ‘existing claim 1’ “.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/198535 A1, used throughout is English language equivalent ASAHARA; Hiroyuki et al. US 20210102558, hereinafter Asahara.
Regarding claim 1, Asahara discloses (Fig. 1-6) a pressure-booster output stabilizer connected to a fluid pressure booster that outputs a predetermined secondary pressure (in line (68)) from a primary pressure (in line (64)), comprising: 
a first cylinder (84) having therein a first chamber (92a) and a second chamber (92b) separated by a first piston (94); 
a second cylinder (82) having therein a third chamber (88b) and a fourth chamber (88a) separated by a second piston (90); and 
a piston rod (96) configured to couple the first piston and the second piston, 
wherein the primary pressure is supplied to the first chamber (via line (64-66)), the secondary pressure is supplied to the fourth chamber (via line (64)), and a pressurized fluid is taken out from the fourth chamber (via line (68)).
Regarding claim 2, Asahara discloses (Fig. 1-6) an outside diameter of the first piston (94) is greater than an outside diameter of the second piston (90, as depicted (94) is greater than (90)), and the second chamber (92b, 88b) and the third chamber are opened to atmosphere (via ports (114, 128)).
Regarding claim 5, Asahara discloses (Fig. 1-6) the first cylinder (84) includes a first cylinder tube (104) and a first end cover (150); the second cylinder (82) includes a second cylinder tube (100) and a second end cover (102); and the first cylinder tube and the second cylinder tube are connected to each other via a middle cover (80).

Allowable Subject Matter
Claims 3, 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, Asahara discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the primary pressure is supplied to the third chamber, and the second chamber is opened to atmosphere.  Modification of the device of Asahara would render the device inoperable.
Claim 4 is dependent upon claim 3.
Regarding claim 6, Asahara discloses the claimed invention substantially as claimed, as set forth above for Claim 1 except fails to explicitly state that the first end cover is provided with a primary pressure supply port to which the primary pressure is supplied; and the second end cover is formed with a secondary pressure supply port and an output port, and the secondary pressure is supplied to the secondary pressure supply port. Modification of the device of Asahara would render the device inoperable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836. The examiner can normally be reached Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745